Citation Nr: 1048059	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969, 
and from August 1974 to August 1977.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from rating decisions of the VA 
Regional Office in Denver, Colorado that denied higher ratings 
for service-connected right knee disability and coronary artery 
disease.

The Veteran was afforded a videoconference hearing in January 
2009 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  

By decision dated in March 2008, the Board adjudicated the issue 
a higher evaluation for coronary artery disease.  This matter is 
no longer for appellate consideration.  The case was remanded for 
further development as the issue of an increased rating for right 
knee disability.  


FINDINGS OF FACT

1.  Right knee disability, currently diagnosed as osteoarthritis 
with chondromalacia patella, is manifested by periarticular 
pathology that includes pain, mild effusion, mild crepitus, and 
some tenderness to palpation.

2.  The Veteran has extension to 10 degrees.

3.  The Veteran has the functional equivalent of flexion to 110 
degrees. 

4.  The Veteran does not have instability, ankylosis, or malunion 
or non-union of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for right knee flexion have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5160 
(2010).

2.  The criteria for a 10 percent rating for right knee extension 
have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 
5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that the symptoms associated with the 
service-connected right knee disorder are more severely disabling 
than reflected by the currently assigned 10 percent disability 
evaluation and warrant a higher rating.  He presented testimony 
on personal hearing in January 2009 to the effect that he had a 
great deal of pain and that his knee limited him to a significant 
extent.  He related that he used crutches when the knee swelled, 
and that pain had gotten worse.  The Veteran indicated that he 
had instability and would seek a knee brace.  He said that it was 
painful when he walked long distances, and that he could not bend 
the knee or squat without a great deal of pain.  He related that 
he experienced daily swelling and that because of all of his 
symptoms, it was getting harder to perform his job that requested 
him to ascend and descend ladders.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice requirements of the VCAA apply to all 
elements of a claim for a higher rating including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by a letter dated in September 
2004, supplemented by correspondence in August 2009 that 
addressed the required notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.  Notice regarding the effective date elements of the 
claim was sent to the Veteran in March 2006 and thereafter. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these 
reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Private clinical records have been associated with the 
claims folder and thoroughly reviewed.  Extensive VA outpatient 
records are included in the record.  The Veteran underwent VA 
examinations in October 2004 and June 2008.  He was afforded a 
personal hearing in January 2009.  At the conclusion of the 
hearing, a discussion centered on the submission of additional 
evidence and an RO waiver of the evidence.  The actions of the 
Veterans Law Judge supplement the VCAA and comply with 38 C.F.R. 
§ 3.103 (2010).  

The case was remanded by the Board's for further development in 
March 2009 whereupon the Veteran was afforded a VA compensation 
and pension examination in May 2010.  This examination is 
determined to be adequate for rating purposes.  The evidence in 
the claims folder, including the appellant's statements, has been 
carefully considered.  Neither he nor his representative has 
indicated that there is outstanding evidence that has not been 
received or considered.  The Board is not aware of the existence 
of any additional relevant evidence that has not been obtained.  
No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. See 
38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 
F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(2002).  As such, the claim is ready to be considered on the 
merits.

Law and Regulations

Historically, a September 1978 rating decision granted service 
connection for right knee injury residuals.  The Veteran is 
currently in receipt of a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4 (2010).  The Board attempts to determine the 
extent to which the Veteran's service-connected disability 
adversely affects ability to function under the ordinary 
conditions of daily life and is based, as far as practicable, on 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 
4.10 (2010).  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010).

Limitation of motion of the knee is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  When flexion of the 
knee is limited to 45 degrees, a 10 percent rating may be 
assigned.  Flexion limited to 30 degrees warrants a 20 percent 
evaluation.  A 30 percent rating may be assigned when flexion of 
the leg is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

When extension of the knee is limited to 10 degrees, a 10 percent 
evaluation may be assigned.  When extension is limited to 15 
degrees, a 20 percent evaluation may be assigned.  When limited 
to 20 degrees, a 30 percent rating is warranted.  If extension is 
limited to 30 degrees, a 40 percent evaluation is warranted.  A 
50 percent evaluation may be assigned when extension of the leg 
is limited to 45 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 
5261.

When evaluating musculoskeletal disabilities, VA must consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups. See 38 C.F.R. §§ 4.40, 4.45 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any 
form of arthritis, painful motion is an important factor of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint. See 38 
C.F.R. § 4.59 (2010).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern. See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7 (2010).  

Factual Background

A claim for an increased rating for right knee disability was 
received in February 2004.  

The Veteran was afforded a VA examination in October 2004.  
Pertinent background history was recited including the history of 
injury during active duty.  The Veteran related that he had had 
pain in the right knee since service and that the intensity of 
such varied between 5/10 and 10/10 on a 10 scale, depending on 
the weather.  Pain was described as dull to sharp, and localized 
to the knee without radiation.  The appellant stated that it did 
not affect his occupation and only affected his lifestyle to the 
extent that he could not engage in a lot of sports.  It was 
reported that he was able to walk reasonably long distances, 
could squat and did not have any major swelling.  He did not use 
any assistive devices, and stated that he had a flare-up of pain 
about once a month, and that squatting was painful.  The Veteran 
related that he could walk for miles but that the knee buckled at 
times.  

On physical examination, the appellant was observed to have a 
normal gait.  It was noted that upon extension of the knees, the 
right appeared to be puffy as compared to the left.  The right 
knee was tender on palpation with a positive McMurray's sign.  
The Lachman's sign was negative.  There was no evidence of 
subluxation or laxity of collateral ligaments on passive and 
active movement of the right knee.  It was reported that there 
was crepitus.  Range of motion of the right knee measured with a 
goniometer was zero to 115 out of 130 "with 130 being the normal 
in this individual because of his muscle development".  
Extension was zero degrees.  It was reported that there was a 
certain amount of pain on both passive and active range of 
motion.  Following examination, a pertinent diagnosis of chronic 
right knee ligament strain pain associated with healed torn 
cartilage and reduced range of motion of at least 15 degrees "in 
this particular individual."  It was noted that degenerative 
joint disease was shown on X-ray.  

VA outpatient records dating from 2006 reflect that the appellant 
was seen in February 2007 where it was noted that he had a long 
history of degenerative joint disease of the knees and had no 
swelling, but did have medial joint line pain and pain along the 
medial collateral ligaments.  It was recorded that there was no 
recent history of injury but that he was on his feet all day 
long, was a football official and was very active.  In March 
2007, the appellant related that he was in physical therapy and 
wanted to see about getting crutches when his right knee would 
swell up and begin to bother him.  It was observed that he was 
ambulatory on his own and did not appear to be in any acute 
distress.  It was noted that an X-ray disclosed moderate 
degenerative joint disease.  The examiner commented that the 
appellant evidently had right knee flare-ups that were so bad 
that he could hardly put any pressure on the knee.  Crutches were 
ordered.  

The Veteran underwent a VA compensation and pension examination 
in June 2008.  Right knee complaints included swelling, 
stiffness, and pain.  It was reported that there was no 
instability, and that his daily activities were not impaired.  It 
was noted that he could function in his usual occupation and was 
able to work through the pain.  The Veteran related that his job 
duties required a significant amount of squatting and that was 
very painful but that he could do it.  Gait was observed to be 
normal and he did not use any assistive devices.  The appellant 
stated that he had a flare-up at the end of every day that was 
associated with stiffness, swelling and increased pain.  It was 
reported that he did not take any pain medication.  

On examination, there was tenderness to palpation of the right 
medial and lateral joint line.  The appellant had pain in the 
posterior patellar fossa.  Right knee flexion was to 110 degrees.  
It was reported that extension was to 10 degrees with pain.  
There was no patellar subluxation.  The McMurray and Lachman 
signs were negative.  The examiner added that there was no change 
in active or passive range of motion during repeated testing 
times three against resistance, and no additional losses of range 
of motion were observed due to painful motion, weakness, impaired 
endurance, incoordination or instability.  Following examination 
of the right knee, diagnoses were rendered of right knee 
degenerative joint disease and osteopenia with residual chronic 
intermittent pain, decreased range of motion and radiographic 
evidence of degenerative joint disease.

Received from the Veteran at the hearing in January 2009 was a 
copy of VA outpatient records magnetic resonance imaging findings 
of the right knee dated in January 2009 that were interpreted as 
showing medial and lateral meniscus tears, potential sprain of 
the fibular collateral ligament and underlying degenerative joint 
disease and chondromalacia patella.  It was noted at that time 
that the appellant had had a slip and fall in September 2008 and 
that within a few hours, the knee was swollen and painful.

The Veteran underwent arthroscopic debridement of medial and 
lateral meniscal tears and chondroplasty of the medial femoral 
condyle and lateral tibial plateau in April 2009.  In May 2009, 
it was recorded that he was doing well with no new complaints and 
a pain level of 3/10.  Synovisc injections were scheduled and 
performed in June 2009.  On the third injection, he was reported 
to have stated that knee pain was 30 percent better.  He denied 
swelling, warmth, fevers/chills, redness, tingling/numbness, 
catching, and buckling.  In September 2009, it was noted that he 
walked five to 10 miles and could ascend three flights of stairs.  
The appellant denied swelling, warmth, fevers/chills, redness, 
tingling/numbness, catching, and buckling in December 2009.

Pursuant to the Board's March 2009 remand, the Veteran was 
afforded a VA examination of the right knee in May 2010.  Current 
complaints were noted to include pain, locking, stiffness, 
swelling and intermittent instability, particularly with stair 
climbing and ladders.  The appellant depicted pain as four up to 
7-8/10 depending on his activity level.  He stated that his daily 
activities were not impaired, but described some limitations.  It 
was reported that stair climbing was possible but that it made 
the knee feel painful and unstable.  It was noted that his right 
knee had given way when he was elk hunting a couple of years 
before.  Clinical history was provided, including the recent 
surgery.  The Veteran related that he used a brace only if he 
anticipated quite a bit of activity.  It was reported that he had 
had no flare-ups, but had missed seven to 10 days of work over 
the last year because of right knee pain.  He said he was not 
taking any medication at that time because his tolerance for pain 
was high.  

On physical examination, gait was normal and brisk without any 
obvious antalgia.  It was reported that the appellant was in a 
mild degree of distress from the right knee.  Right knee motion 
was from 10 to 110 degrees with pain at the end points.  The 
Veteran had mild right knee effusion.  The Lachman test was 
negative.  He was able to varus and valgus stress.  The right 
knee had mild patellofemoral crepitus.  There was a positive 
McMurray's on the lateral joint line and some tenderness to 
palpation in that area.  There was a negative McMurray's along 
the medial joint line with no tenderness.  It was reported that 
he did not use a cane, and that there was no erythema, hyperemia 
or ecchymosis of the right knee.  The examiner noted that three 
repetitions times were performed with increasing pain.  
Examination of associated scarring revealed that it was well 
healed, barely visible and nontender.

Following examination, impressions were rendered of right knee 
osteoarthritis and chondromalacia per X-rays and MRI, and 
previous medial and lateral meniscus tears with history of 
arthroscopic intervention in April 2009.  The examiner added that 
there would be additional limits on functional ability with 
repeated use during flare-ups that occurred when he was climbing 
ladders or stairs, and that this might be expressed in an 
additional 10 degrees limitation of right knee flexion.  

Legal Analysis

The appellant asserts that he has constant pain, swelling, 
stiffness, locking, intermittent instability and activity 
restrictions occasioned by the service-connected right knee 
disorder for which a higher rating is warranted.  However, in 
weighing the appellant's statements, testimony, treatment records 
and VA examination reports, the Board finds that the evidence is 
against an evaluation in excess of 10 percent for right knee 
disability.

Limitation of Flexion

The record reflects that the RO has awarded a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 for limitation of flexion.  We assume that the AOJ intended 
what it in fact did.  This disability rating contemplates 
periarticular pathology productive of painful motion.  It is also 
consistent with flexion of the knee limited to 45 degrees.  The 
Board points out, however, that the evidence shows that the 
appellant has functional flexion to between 110 to 115 degrees.  
Clearly, therefore, the RO has based the 10 percent disability 
rating on periarticular pathology consistent with no more than 45 
degrees of functional flexion.  It is undisputed that the 
appellant has arthritis, crepitus, effusion, tenderness, and 
swelling at times emblematic of right knee articular and 
periarticular pathology.  Painful, unstable or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint, 38 C.F.R. § 4.59 (2010).  In 
view of the presence of periarticular pathology, limited motion, 
and pain on use, 38 C.F.R. § 4.59 is consistent with Diagnostic 
Code 5010 which provide for a 10 percent evaluation when 
limitation of motion is noncompensable but affected by painful 
motion.  However, In order to warrant a 20 percent disability 
evaluation, the disorder must approximate the functional 
equivalent of limitation of flexion to 30 degrees due to any 
factor.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, 
even considering the additional 10-degree reduction in flexion 
occasioned by repeated use, as noted by the VA examiner in May 
2010, the appellant would not entitled to more than a 10 percent 
disability evaluation on this basis.  Here, there is no lay or 
medical evidence that flexion of the knee is functionally limited 
to less than 60 degrees.  The most probative evidence establishes 
that he has significant remaining flexion as demonstrated by 
evidence of flexion from 110 to 115 degrees.  Therefore, an 
evaluation in excess of 10 percent is not warranted based on 
limitation of flexion.  

Limitation of Extension

The objective evidence reflects that the service-connected left 
knee disability is currently manifested by decreased range of 
extension of 10 degrees.  VA General Counsel Precedent Opinion, 
VAOPGCPREC 09-04 (September 17, 2004) holds that a claimant who 
had both limitation of flexion and limitation of extension of the 
same leg must be rated separately under diagnostic codes 5260 and 
5261 to adequately compensate for functional loss associated with 
injury to the leg.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5261, when extension of the knee is limited to 10 degrees, a 10 
percent evaluation may be assigned.  In view of such, a separate 
10 percent disability rating is assigned on the basis of 
extension.  However, the Board finds that there is no objective 
or subjective evidence that indicates that extension is 
functionally limited to to 15 degrees or less due to any factor, 
to include pain on motion, weakness or excess fatigability.  
Therefore, a 20 percent rating is not warranted under the rating 
criteria for limitation of extension of the right knee.

Instability

The Board observes that the Veteran complains of an unstable 
right knee with intermittent instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and severe 
recurrent subluxation or lateral instability of the knee is rated 
30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2010).  VA General Counsel GC has issued two opinions pertinent 
to claims of entitlement to higher evaluations for knee 
disabilities which hold that limitation of motion and instability 
of the knee may be evaluated separately under separate Diagnostic 
Codes provided additional disability is shown. See VAOPGCPREC 23-
97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

In this regard, review of the evidence over the appeal period 
discloses no objective evidence of subluxation or laxity of 
collateral ligaments on passive and active movement of the right 
knee on VA examination in October 2004.  When examined in June 
2008, it was reported that there was no instability and none was 
found.  When receiving knee injections in June and December 2009, 
the appellant denied an unstable knee.  On most recent VA 
examination in May 2010, there was no reference to instability, 
despite the appellant's specific reference to this symptom.  
While the appellant indicates he requires a knee brace, this does 
not by itself denote knee instability.  Rather this must be 
considered in the context of the evidence as a whole that shows 
no indications of instability.  In view of such, Diagnostic Code 
5257 is unavailing of a separate rating for the right knee based 
on a finding of instability.  As explained below, we find the 
objective evidence to be more probative and credible than his lay 
statements.

To the extent that the appellant asserts that he is entitled to a 
higher evaluation based on right knee instability, the Board has 
carefully considered his contentions and testimony in full.  The 
Board recognizes that a layperson is competent to describe what 
comes to him through the senses. See Layno v. Brown, 6 Vet. App. 
465 (1994).  In this regard, the Veteran may assert that the 
symptoms associated with right knee include instability.  
However, the Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Although the appellant asserts that the 
service-connected right knee is unstable, the Board observes that 
there has been no clinical finding of such on any examination and 
that he specifically had denied an unstable knee on several 
occasions throughout the appeal period, as noted above.  The 
Board thus finds that there is no significant evidence of right 
knee instability.  We conclude that the observations of skilled 
professionals indicating lack of instability are more probative 
than his nonspecific lay statements.  In view of such, the Board 
finds that the VA examiners' findings are more credible and 
probative.  

Functional loss due to pain

The Board has further considered the appellant's report of right 
knee pain and flare-ups.  Additionally, in assessing the level of 
severity of a disability, VA considers the functional impairment 
due to pain, weakness, fatigability, and incoordination. See 
DeLuca v. Brown, 8 Vet. App. At 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2010).  However, the Board finds that the 
right knee has not resulted in any functional impairment beyond 
that contemplated by the current disability evaluation. See 38 
C.F.R. §§ 4.40, 4.45.  The record shows that the appellant has 
substantial range of knee motion and that he declines the use of 
pain medication.  There is no significant evidence, complaints or 
findings of loss of speed, incoordination, weakness, fatigability 
and lack of endurance.  Although the appellant reports activity 
limitations because of the right knee, he ambulates without any 
assistive device, such as a cane or walker.  It appears that any 
use of crutches is sporadic.  He has been reported to have a 
brisk and normal gait.  In September 2009, he indicated that he 
could walk from five to 10 miles and climb three flights of 
stairs.  He reports that while there are some increased symptoms 
while performing job duties, the ability to do so is unimpaired.  
The ability to perform activities of daily living is unimpaired.  
The record indicates that he leads an active lifestyle despite 
his symptoms, as indicated in VA records.  The Board thus finds 
that the complaints of pain and any associated functional loss 
are adequately addressed by the current disability rating.  

The Board has also considered whether a higher disability 
evaluation may be awarded under any other potentially appropriate 
diagnostic code pertaining to the knee.  However, the evidence 
demonstrates no ankylosis, or malunion or nonunion of the tibia 
and fibula. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, and 
5262.  Therefore, a higher evaluation under these Diagnostic 
Codes is not warranted.

Finally, the Board has also considered whether a higher rating 
for right knee disability is warranted on an extraschedular 
basis.  The potential application of 38 C.F.R. § 3.321(b) (1) 
(2010) has been considered.  However, the record does not present 
such "an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  In this regard, the Board finds that there has been 
no showing by the Veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
finds that the rating assigned is precisely that contemplated for 
this disability. See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Board concludes that the Veteran has not demonstrated such a 
degree of disability so as to render impractical the application 
of the regular rating schedule standards.  In the absence of such 
factors, the criteria for referral for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Accordingly, evaluations in excess of 10 percent for service-
connected right knee flexion, and 10 percent for right knee 
extension are denied.  Absent a relative balance of the evidence, 
the evidence is not in equipoise and the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990). 




ORDER

An evaluation in excess of 10 percent for right knee flexion is 
denied.

A 10 percent disability rating for right knee disability based on 
10 degrees of extension is granted, subject to controlling 
regulations governing the payment of monetary awards.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


